                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARVIN PROFITT,                                     Case No. 17-cv-07136-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER FOR RESPONDENT TO
                                                v.                                          FILE AN ANSWER
                                   9

                                  10    LAKE COUNTY PROBATION
                                        DEPARTMENT, et al.,
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Marvin Profitt, a former prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The Court granted respondent’s motion to dismiss in part and found

                                  15   that two of the three claims in the petition were unexhausted. Petitioner was provided the option

                                  16   to either file a motion to stay to exhaust the two claims or file an amended petition striking the two

                                  17   claims and proceeding with the one exhausted claim. Petitioner has filed an amended petition

                                  18   containing only the exhausted claim that counsel was ineffective for making certain statements

                                  19   during closing arguments.

                                  20          For the forgoing reasons:

                                  21          1.      The unexhausted claims are DISMISSED from the petition.

                                  22          2.      Respondent shall file with the Court and serve on petitioner, within fifty-six (56)

                                  23   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  24   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  25   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  26   trial record that have been transcribed previously and that are relevant to a determination of the

                                  27   issues presented by the petition.

                                  28          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                   1   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   2          3.      Petitioner is reminded that all communications with the Court must be served on

                                   3   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                   4   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                   5   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   6   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                   7   1997) (Rule 41(b) applicable in habeas cases).

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 30, 2019

                                  10

                                  11
                                                                                                     JAMES DONATO
                                  12                                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MARVIN PROFITT,
                                   6                                                        Case No. 17-cv-07136-JD
                                                       Plaintiff,
                                   7
                                                v.                                          CERTIFICATE OF SERVICE
                                   8
                                        LAKE COUNTY PROBATION
                                   9    DEPARTMENT, et al.,
                                  10                   Defendants.

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on May 30, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Marvin Profitt
                                       4678 Inyo Way
                                  20   Kelseyville, CA 95451
                                  21

                                  22
                                       Dated: May 30, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  28
                                                                                          Honorable JAMES DONATO
                                                                                          3
